Citation Nr: 1112800	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-11 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a compensable evaluation for left ear hearing loss.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to the service-connected type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to the service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in November 2008 and January 2010.  The Veteran appeared for a September 2009 RO hearing and a February 2011 Travel Board hearing as to the two increased evaluation issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During his January 2011 hearing, the Veteran reported treatment "about every three months" for his PTSD at the Rock Hill, South Carolina VA Community Based Outpatient Clinic (CBOC).  As the most recent records from this facility are dated only through June 2010, updated records will need to be obtained.  38 C.F.R. § 3.159(c)(2) (2010).  Moreover, the Veteran has not been afforded a VA psychiatric examination since October 2008, and, during his January 2011 hearing, his representative appeared to request a further VA examination, noting that the case "may need to be remanded" for further assessment because of "the time line that it's been" since the last VA examination.  Moreover, during the hearing, his representative asserted that "in terms of being severe it's that his mental condition and symptoms had worsened."  Given these contentions, the Board finds that a further VA examination should be afforded on remand.  38 C.F.R. § 3.159(c)(4) (2010); VAOPGCPREC 11-95 (April 7, 1995).

Similarly, during the January 2011 hearing, the Veteran's representative asserted that his left ear hearing loss had worsened since his October 2008 VA audiological examination.  A reexamination of this disability is thus warranted.  Id.

Finally, in January 2010, the RO denied secondary service connection for peripheral neuropathy of both upper extremities.  The Veteran submitted a Notice of Disagreement with this decision in February 2010.  As such, it is incumbent upon the RO to issue a Statement of the Case addressing these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtained up-to-date copies of all relevant treatment records.

2.  The Veteran should be afforded a VA psychiatric examination, with a psychiatrist or psychologist, to determine the symptoms and severity of the service-connected PTSD.  The examiner must review the claims file in conjunction with the examination.    

All tests and studies deemed necessary by the examiner should be performed.  The examiner should report all subjective complaints and objective findings.  A multi-axial diagnosis, with a Global Assessment of Functioning (GAF) score, must be assigned, and the examiner must explain what that score means in terms of occupational and social impairment.  A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

3.  The Veteran should also be afforded a VA audiological examination, with an appropriate examiner, to determine the symptoms and severity of the service-connected left ear hearing loss.  The examiner must review the claims file in conjunction with the examination.  The examiner must perform pure tone threshold and Maryland CNC speech recognition testing.  The examiner must also comment on the functional effects of the disability, in regard to the Veteran's activities.  A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claims for increased evaluations for PTSD and left ear hearing loss should be readjudicated.  If the determination of either claim remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

5.  The Veteran should also be furnished with a Statement of the Case as to the claims for service connection for right and left upper extremity peripheral neuropathy, to include as secondary to the service-connected type II diabetes mellitus.  He should be notified of his rights and responsibilities in perfecting an appeal as to these claims.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


